Exhibit 10.2
Agreement Number#                    
SXC Health Solutions Corp.
STOCK OPTION AGREEMENT
THIS STOCK OPTION AGREEMENT dated the                       day of
                     , 20          
BETWEEN:
SXC Health Solutions Corp.,
a corporation incorporated under the laws of the Yukon Territory, Canada,
(hereinafter called the “Corporation”)

- and -
[Name]
(hereinafter called the “Optionee”),
as follows:

1)  
Pursuant to the SXC Health Solutions Corp. Long-Term Incentive Plan, as amended
from time to time (the “Plan”), the Corporation hereby grants to the Optionee on
the date hereof (the “Grant Date”) the option (the “Option”) to purchase up to
                     common shares (the “Common Shares”) of the authorized and
unissued capital stock of the Corporation, as presently constituted, for cash,
at a price of US$           per Common Share, upon the terms and conditions set
out herein. The Option is not intended to qualify as an incentive stock option
within the meaning of Section 422(b) of the United States Internal Revenue Code
of 1986, as amended (the “Code”), and the provisions hereof shall be construed
consistent with that intent. Capitalized terms not defined herein shall have the
meanings specified in the Plan.

  a)  
Date of Exercise. On the first, second, third and fourth anniversary of the
Grant Date, the Option shall become exercisable with respect to twenty-five
percent (25%) of the total number of Common Shares subject to the Option
(computed in each case to the nearest full share) (the “Exercisable Portion”),
and all or any part of the Common Shares as to which the Option shall have
become exercisable may be purchased at any time, or from time to time,
thereafter, until expiration or termination of the Option.
    b)  
Expiration of Option. The Option shall expire with respect to each Exercisable
Portion, and all rights to purchase Common Shares comprising such Exercisable
Portion hereunder shall cease and become null and void, at 5:00 o’clock p.m.
(Chicago time) on the date which is seven years after the Grant Date (the
“Expiration Date”) or upon the happening of certain events as hereinafter
provided.

 





--------------------------------------------------------------------------------



 



  c)  
Method of Exercise. The Option may only be exercised by the Optionee, or by the
person or persons entitled to exercise the same pursuant to the provisions of
subparagraph (f) below, on or prior to the Expiration Date, by: (i) the delivery
to the Corporation at its head office of written notice of election to exercise
the same, specifying the number of Common Shares with respect to which the
Option is being exercised, and accompanied by payment in full of the purchase
price of the Common Shares then purchased and any taxes required to be paid in
connection with such exercise by way of cash or certified check in favor of the
Corporation, or (ii) under the terms of the Corporation’s cashless exercise
program, which is subject to change, specifying the number of Common Shares with
respect to which the Option is being exercised and accompanied by payment in
full of any taxes required to be paid in connection with such cashless exercise.
Concurrently with its receipt of any such notice and payment, the Corporation
shall issue the Common Shares purchased by the Optionee. The Corporation may at
its election require that this Agreement be presented for appropriate
endorsement upon any such exercise.

  d)  
Compliance with Applicable Law. THE GRANTING OF THE OPTION AND THE ISSUANCE OF
COMMON SHARES UPON EXERCISE OF THE OPTION SHALL BE CARRIED OUT IN COMPLIANCE
WITH APPLICABLE STATUTES AND WITH REGULATIONS OF GOVERNMENTAL AUTHORITIES AND
APPLICABLE STOCK EXCHANGES AND SHALL BE CONDITIONAL UPON ALL NECESSARY APPROVALS
BEING OBTAINED. IF THE FOREGOING CONDITION IS NOT SATISFIED, THIS AGREEMENT
SHALL BE VOID AND OF NO FORCE OR EFFECT AS OF THE DATE OF EXECUTION AND THE
CORPORATION AND THE OPTIONEE SHALL BE RELEASED FROM ANY AND ALL RIGHTS,
BENEFITS, OBLIGATIONS AND LIABILITIES HEREUNDER OR ARISING HEREFROM. The
Optionee hereby acknowledges and undertakes to comply, to the satisfaction of
the Corporation and its counsel, with all applicable requirements of any stock
exchange or exchanges upon which any securities of the Corporation may from time
to time be listed and of any applicable securities regulatory authorities. Such
requirements may include the placing of legends on share certificates
restricting transfer of such Common Shares, the making of representations by the
Optionee that he or she is acquiring such Common Shares for investment and not
with a view to distribution, the filing of any required information or
statements with the aforesaid authorities and the making of arrangements with
the Optionee’s employer to withhold income taxes which may become payable under
the Optionee’s exercise of the Option under this Agreement.

  e)  
Options Not Assignable. The Option shall not be transferable or assignable other
than by will or by the laws of descent and distribution or pursuant to
Section 12.5 of the Plan on a beneficiary designation form approved by the
Corporation.

 

2



--------------------------------------------------------------------------------



 



  f)  
Exercise in the Event of Death or Termination of Employment. Subject to the
terms of any written employment agreement between the Corporation or any
affiliate or subsidiary of the Corporation and the Optionee or, in the absence
of any such agreement, to the following provisions of this subparagraph 1(f),
the Option and all rights to purchase Common Shares pursuant hereto shall expire
and terminate immediately upon the Optionee ceasing to be an employee, officer
or director of, or ceasing to provide services to, the Corporation or an
affiliate or subsidiary of the Corporation:

  i)  
Exercise Upon Death: If the Optionee shall die (A) while an employee, officer or
director of or providing services to the Corporation, or of an affiliate or
subsidiary of the Corporation, or (B) within thirty (30) days after termination
of the Optionee’s employment, office or directorship with or service to the
Corporation, or an affiliate or subsidiary of the Corporation, in accordance
with clause (ii) or (iii) below, the Option may be exercised, to the extent that
the Optionee shall have been entitled to do so at the date of death, by the
person or persons to whom the Optionee’s rights under the Option pass by will or
applicable law, or if no such person has such right, by the Optionee’s executors
or administrators at any time, or from time to time, within twelve (12) months
from the date when the Secretary of the Corporation shall have given notice of
this clause to the executors or administrators of the Optionee following the
Optionee’s death, but in no event later than the Expiration Date.

  ii)  
Exercise Upon Permanent Disability: If an Optionee’s (or, if the Optionee is a
personal holding company controlled by, or a registered retirement savings plan
established by, an officer, director, employee or service provider, then if such
person’s) employment, office or directorship with or services to the
Corporation, or an affiliate or subsidiary of the Corporation, shall terminate
because of the Optionee’s permanent disability, the Optionee may exercise the
Option, to the extent the Optionee may be entitled to at the date of the
termination of the Optionee’s employment, office, directorship or services, at
any time, or from time to time, within six (6) months of the effective date of
the termination of the Optionee’s employment, office, directorship or services,
but in no event later than the Expiration Date. For purposes of this Agreement,
“permanent disability” shall mean the inability of the Optionee to substantially
perform his or her duties for a continuous period of at least six months as
determined by the Compensation Committee (the “Committee”) of the Board of
Directors of the Corporation.

  iii)  
Exercise Upon Termination for Cause: If the Optionee’s (or, if the Optionee is a
personal holding company controlled by, or a registered retirement savings plan
established by, an officer, director, employee or service provider, then if such
person’s) employment, office, directorship with or services to the Corporation,
or an affiliate or subsidiary of the Corporation, shall be terminated for cause,
the Optionee may exercise the Option, to the extent that the Optionee would be
entitled to do so at the date of the termination of his or her employment,
office, directorship or services, at any time or from time to time, within
thirty (30) days of the date of termination of the Optionee’s employment,
office, directorship or services, but in no event later than the Expiration
Date.

 

3



--------------------------------------------------------------------------------



 



     
For purposes of this Agreement, “cause” shall have the meaning ascribed thereto
in any written employment agreement between the Corporation or any affiliate or
subsidiary of the Corporation and the Optionee and, in the absence of any such
agreement, shall mean the willful and continued failure to substantially perform
the duties assigned by the Corporation (other than a failure resulting from the
Optionee’s disability), the willful engaging in conduct which is demonstrably
injurious to the Corporation or any affiliate or subsidiary of the Corporation,
monetarily or otherwise, including conduct that, in the reasonable judgment of
the Corporation, no longer conforms to the standard of the Corporation’s
executives or employees, any act of dishonesty, commission of a felony, or a
significant violation of any statutory or common law duty of loyalty to the
Corporation.

  iv)  
Exercise Upon Other Terminations: If the Optionee’s (or, if the Optionee is a
personal holding company controlled by, or a registered retirement savings plan
established by, an officer, director, employee or service provider, then if such
person’s) employment, office or directorship with or services to the
Corporation, or an affiliate or subsidiary of the Corporation, shall terminate
for any reason other than for cause or upon the Optionee’s death or permanent
disability, the Optionee may exercise the Option, to the extent that the
Optionee may be entitled to do so at the date of the termination of the
Optionee’s employment, office, directorship or services, at any time or from
time to time, within ninety (90) days of the date of termination of the
Optionee’s employment, office, directorship or services; but in no event later
than the Expiration Date.

  g)  
Required Approvals. If at any time, the Committee shall determine, in its
discretion, that the registration, qualification or other approval of or in
connection with the Plan or the Common Shares covered thereby is necessary or
desirable under any provincial, state, or federal law, then the Option may not
be exercised, in whole or in part, unless and until such registration,
qualification or approval shall have been obtained, free of any condition not
acceptable to the Committee of the Corporation. The Optionee shall, to the
extent applicable, cooperate with the Corporation in relation thereto and shall
have no claim or cause of action against the Corporation or any of its officers,
directors or shareholders as the result of any failure by the Corporation to
take any steps to obtain any such registration, qualification or approval.

  h)  
Adjustment to Number of Shares. Subject to any rules under Section 409A of the
Code required to be applied to an Option in order for the Option to not
constitute nonqualified deferred compensation under such Section, and subject to
any required approvals of applicable regulatory authorities and stock exchanges,
and in accordance with Section 12.4 of the Plan, in the event of any merger,
reorganization, consolidation, recapitalization, dividend (other than a regular
cash dividend) or distribution (whether in cash, shares or other property),
stock split, reverse stock split, spin-off or similar transaction or other
change in corporate structure affecting the Common Shares or the value thereof,
such adjustments and other substitutions shall be made to the Plan and to the
Option as the Committee, in its sole discretion

 

4



--------------------------------------------------------------------------------



 



     
and in accordance with Section 409A of the Code, deems equitable or appropriate,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan and, in the aggregate or to any one
Optionee, in the number, class, kind and option or exercise price of securities
subject to outstanding Options granted under the Plan (including, if the
Committee deems appropriate, the substitution of similar options to purchase the
shares of, or other awards denominated in the shares of, another company) as the
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Common Shares subject to any Option shall always be
a whole number.

  i)  
No Rights as Shareholder. The Optionee shall not have any rights as a
shareholder with respect to any Common Shares subject to the Option prior to the
date of issuance to the Optionee of such Common Shares.

2)  
Option and Employment. Nothing in this Agreement shall confer upon the Optionee
any right with respect to continuance of employment or as an officer or director
with or service provider to the Corporation, or any affiliate or subsidiary of
the Corporation, nor shall it interfere in any way with the right of the
Corporation, or any affiliate or subsidiary of the Corporation, by which the
Optionee is employed or of which the Optionee is a director or service provider
to terminate the Optionee’s employment or directorship or services at any time
in accordance with applicable law.

3)  
Effect of Change in Control.

  a)  
In the event of a Change in Control (as defined in Appendix A), notwithstanding
the provisions of subsection 1(a) of this Agreement, the Option shall
immediately become exercisable in full.

  b)  
In the event of a Change in Control pursuant to paragraph (1) or (2) of
Appendix A, the Board of Directors (as constituted prior to such Change in
Control) may, in its discretion (subject to existing contractual arrangements),
require that the Option, in whole or in part, be surrendered to the Corporation
by the Optionee and be immediately cancelled by the Corporation, and provide for
the Optionee to receive a cash payment from the Corporation in an amount equal
to the number of Common Shares subject to the Option immediately prior to such
cancellation (but after giving effect to any adjustment pursuant to Section 6(b)
of the Plan in respect of any transaction that gives rise to such Change in
Control), multiplied by the excess, if any, of (i) the greater of (A) the
highest per share price offered to holders of common stock in any transaction
whereby the Change in Control takes place and (B) the Fair Market Value of a
Common Share on the date on which such Change of Control occurs over (ii) the
exercise price.

  c)  
In the event of a Change in Control pursuant to paragraph (3) or (4) of
Appendix A, the Board of Directors (as constituted prior to such Change in
Control) may, in its discretion (subject to existing contractual arrangements):

  (i)  
require that shares of stock of the corporation resulting from such Change in
Control, or a parent corporation thereof, be substituted for some or all of the
Common Shares subject to the Option, with an appropriate and equitable
adjustment to the exercise price of such Option, as determined by the Board of
Directors, such adjustment to be made without an increase in the aggregate
purchase price; and/or

 

5



--------------------------------------------------------------------------------



 



  (ii)  
require the Option, in whole or in part, to be surrendered to the Corporation by
the Optionee, and to be immediately cancelled by the Corporation, and provide
for the Optionee to receive (a) a cash payment in an amount not less than the
amount determined by multiplying the number of Common Shares subject to the
Option immediately prior to such cancellation (but after giving effect to any
adjustment pursuant to Section 6(b) of the Plan in respect of any transaction
that gives rise to such Change in Control), by the excess, if any, of the
highest per share price offered to holders of common stock in any transaction
whereby the Change in Control takes place over the exercise price, (b) shares of
stock of the corporation resulting from such Change in Control, or a parent
corporation thereof, having a Fair Market Value not less than the amount
determined under clause (a) above or (c) a combination of a payment of cash
pursuant to clause (a) above and the issuance of shares pursuant to clause
(b) above.

4)  
Plan Incorporated into Agreement. The Optionee acknowledges receipt of a copy of
the Plan, the terms of which are incorporated into this Agreement by reference.
In the event of any conflict between the terms of the Plan and this Agreement,
the terms of the Plan shall prevail.

5)  
General. Time shall be of the essence hereof. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, successors and assigns, as the case may be. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware.

                     
DATED as of the date first above written.
                                SXC HEALTH SOLUTIONS CORP.    
 
 
 
    )     By:         
 
    )       Name:       
 
            Title:      
 
                   
 
    )                                 Witness     )     Signature of Optionee  
 
 
    )
)
)                                             Type or print name of Optionee    

Plan Coordinator
Stacey Martinez
Director of Finance & Corporate Controller
2441 Warrenville Road Suite 610

 

6



--------------------------------------------------------------------------------



 



Lisle, IL 60532-3642
Telephone: 630-577-4644
E-mail: stacey.martinez@sxc.com
Chief Financial Officer
Jeff Park
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642
Facsimile: 630-328-2190

 

7



--------------------------------------------------------------------------------



 



Appendix A to SXC Health Solutions Corp.
Stock Option Agreement for Employees
For purposes of this Agreement “Change in Control” shall mean:
(1) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Corporation (the “Outstanding Corporation Common Stock”) or (ii) the
combined voting power of the then outstanding securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Corporation (excluding any acquisition resulting from the
exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Corporation), (B) any
acquisition by the Corporation, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation or (D) any acquisition by any corporation pursuant
to a reorganization, merger or consolidation involving the Corporation, if,
immediately after such reorganization, merger or consolidation, each of the
conditions described in clauses (i), (ii) and (iii) of subsection (3) of this
Appendix A shall be satisfied; and provided further that, for purposes of clause
(B), if any Person (other than the Corporation or any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation) shall become the beneficial owner of more than
50% of the Outstanding Corporation Common Stock or more than 50% of the
Outstanding Corporation Voting Securities by reason of an acquisition by the
Corporation and such Person shall, after such acquisition by the Corporation,
become the beneficial owner of any additional shares of the Outstanding
Corporation Common Stock or any additional Outstanding Corporation Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;
(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided, however, that any individual who becomes a director of the Corporation
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed to have been a
member of the Incumbent Board; and provided further, that no individual who was
initially elected as a director of the Corporation as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall be deemed
to have been a member of the Incumbent Board;

 

8



--------------------------------------------------------------------------------



 



(3) consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities immediately prior to such reorganization, merger or consolidation and
in substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Corporation Common Stock and the Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (other than the Corporation, any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or the corporation resulting from such reorganization, merger or
consolidation (or any corporation controlled by the Corporation) and any Person
which beneficially owned, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, more than 50% of the Outstanding
Corporation Common Stock or the Outstanding Corporation Voting Securities, as
the case may be) beneficially owns, directly or indirectly, more than 50% of the
then outstanding shares of common stock of such corporation or more than 50% of
the combined voting power of the then outstanding securities of such corporation
entitled to vote generally in the election of directors and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such reorganization, merger or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such reorganization, merger or consolidation; or
(4) consummation of (i) a plan of complete liquidation or dissolution of the
Corporation or (ii) the sale or other disposition of all or substantially all of
the assets of the Corporation other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Corporation Common Stock
and the Outstanding Corporation Voting Securities immediately prior to such sale
or other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Corporation Common Stock and the Outstanding Corporation
Voting Securities, as the case may be, (B) no Person (other than the
Corporation, any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or such corporation (or any corporation controlled
by the Corporation) and any Person which beneficially owned, immediately prior
to such sale or other disposition, directly or indirectly, more than 50% of the
Outstanding Corporation Common Stock or the Outstanding Corporation Voting
Securities, as the case may be) beneficially owns, directly or indirectly, more
than 50% of the then outstanding shares of common stock thereof or more than 50%
of the combined voting power of the then outstanding securities thereof entitled
to vote generally in the election of directors and (C) at least a majority of
the members of the board of directors thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such sale or other disposition.

 

9